DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 16-21 have been considered but are moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 9, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al (US 2006/0064260) in view of Thijssen et al (US 2018/0254774).

             a variable frequency oscillator system having an output (211; Pub [0005]); 
             a radio frequency signal processing circuit (100) having an output and arranged to process a radio frequency signal using the output of the variable frequency oscillator system; 
             a digitiser arranged to receive the output of the radio frequency signal processing circuit and generate a digitised signal (102); and 
             a phase noise capture circuit (500) having a output and arranged to capture phase noise in the output of the variable frequency oscillator system (Pub [0035]); 
             wherein the radio frequency circuit is arranged to compensate for the effect of the phase noise in the output of the variable frequency oscillator system on the output of the radio frequency signal processing circuit, by digitally processing the digitised signal generated by the digitiser using the output of the phase noise capture circuit (Pub [0035-0037]).
Stein et al disclose phase noise compensation, but did not explicitly teach the phase noise capture circuit having a digitized output. 
However, Thijssen et al disclose phase noise compensation in a system, wherein the phase noise detector (41 in Fig. 2C) includes an analog-to-digital converter (ADC 54). The output is a digital signal that is suitable to achieve phase noise compensation (Pub [0055-0056]). Digital signal processing is well known and can be easily stored on magnetic media without loss of quality of reproductive of signal. Also, the digital processed signal has a better control of accuracy in a system.  Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply to the ADC of Thijssen et al in the phase 
b)	Regarding claim 9, Stein et al disclose a method of processing a radio frequency signal, comprising the steps of: 
processing a radio frequency signal using an output of a variable frequency oscillator system (211 in Fig. 5; Pub [0005]); 
generating a digitised signal from the processed radio frequency signal, using a digitizer (102);             
              capturing phase noise in the output of the variable frequency oscillator system (500; Pub [0035]); and  
               digitally processing the digitised signal from the processed radio frequency signal to compensate for the effect of the phase noise in the output of the variable frequency oscillator system (Pub [0035-0037]).         
Stein et al disclose phase noise compensation, but did not explicitly teach the phase a second digitizer. 
However, Thijssen et al disclose phase noise compensation in a system, wherein the phase noise detector (41 in Fig. 2C) includes an analog-to-digital converter (ADC 54). The output is a digital signal that is suitable to achieve phase noise compensation (Pub [0055-0056]). Digital signal processing is well known and can be easily stored on magnetic media without loss of quality of reproductive of signal. Also, the digital processed signal has a better control of accuracy in a system.  Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply to the ADC of Thijssen et al in the phase 
c)	Regarding claim 6, Stein et al disclose wherein the phase noise capture circuit is arranged to measure the phase noise in the output of the variable frequency oscillator system (500 in Fig. 5; Pub [0035]).                                                                                                                                       d)	Regarding claim 8, Stein et al disclose wherein the radio frequency circuit is a radio receiver circuit (Fig. 1; Pub [0001-0002]).                                                                                                              e)	Regarding claim 14, Stein et al disclose wherein capturing the phase noise comprises measuring the phase noise (Pub [0035]).                                                                                                                   f)	Regarding claim 21, Stein et al disclose wherein the radio frequency circuit is included in a superheterodyne receiver (200 and 205 in Fig. 5; Pub [0036]).

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 2-5, 7, and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The present invention is directed phase noise compensation. The closest prior art, Stein et al (US 2006/0064260) disclose phase noise compensation circuitry including a variable frequency oscillator, phase noise detection/compensation, and a controller. However, none of the prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
June 24, 2021
/EVA Y PUENTE/                                                                                                                                               Primary Examiner, Art Unit 2632